tcmemo_2012_354 united_states tax_court gabriel villagrana petitioner v commissioner of internal revenue respondent docket no filed date gabriel villagrana pro_se tiffany wu for respondent memorandum opinion holmes judge we must decide whether gabriel villagrana was entitled to claim dependency_exemptions on his tax_return for his five children from his marriage with marci villagrana the villagranas divorced in and both gabriel and marci signed a marital settlement agreement that was incorporated into the dissolution judgment that agreement gave marci custody of the five children but said that gabriel had the right to claim the dependency_exemptions for the children for all years after 2003--if he stayed current with child_support as long as he did the agreement required marci to provide him with any declarations required by federal_law to effect the parties’ intent we find that form_8332 release of claim to exemption for child of divorced or separated parents is such a declaration form_8332 is important because it tells the irs that a parent who does not have physical custody of a child is nevertheless entitled to the benefit of an exemption a taxpayer in gabriel’s position--entitled by agreement to dependency_exemptions but not enjoying physical custody of his children--must attach to his return that form or some other document that conforms to its substance see sec_1_152-4t a q a-3 temporary income_tax regs fed reg date gabriel kept his promise and made his child-support payments but marci--at least for 2008--did not uphold her end of the bargain and never gave him an executed form_8332 for that year nevertheless gabriel claimed his five children as dependents on his tax_return without physically fastening a copy of the marital settlement agreement to his return he had saved a copy and gave it to the irs in preparing his case for trial marci also claimed the children as dependents on her return this caught the commissioner’s attention he determined a deficiency against gabriel disallowing the exemptions because the marital settlement agreement’s transfer of the dependency_exemptions was conditional gabriel--a california resident--petitioned us for relief and we tried the case in san francisco the commissioner asserted at trial that the only reason the marital settlement agreement didn’t conform to the substance of form_8332 was that gabriel’s right to the exemptions was conditional on his being current with his child_support payments armstrong v commissioner t c __ date is a nearly identical case reviewed by the entire court we held there that only a release that is unconditional conforms to the substance of form_8332 this means that mr when specifically asked if there were any other reasons why the marital settlement agreement didn’t conform to the substance of form_8332 counsel for the commissioner answered no we note that the commissioner did not argue that gabriel failed to attach the marital settlement agreement to his tax_return see sec_152 villagrana is not entitled to claim the exemptions for his children the commissioner however waived the accuracy-related_penalty so decision will be entered under rule
